Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Stark, J.), rendered June 13, 1978, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. By order of this court, dated August 9, 1982, the matter was remitted to the Supreme Court, Suffolk County, to hear and report on whether defendant knowingly and voluntarily waived his objections to the presentation of an insanity defense and to the trial strategy adopted by his assigned counsel in furtherance of that defense, and the appeal was held in abeyance in the interim (People v Saunders, 89 AD2d 879). The Supreme Court, Suffolk County, has complied and filed its report. Judgment affirmed. No opinion. Mollen, P. J., Damiani, Thompson, O’Connor and Brown, JJ., concur.